NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GINA GISTINGER,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2842
                                             )
MICHAEL S. GISTINGER,                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michael J. Scionti,
Judge.

Allison M. Perry of Florida Appeals, P.A.,
Tampa, for Appellant.

Theodore J. Rechel of Rechel & Associates,
P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.